             Case 1:09-md-02013-PAC Document 57                        Filed 09/30/10 Page 1 of 45


                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
------------------------------- X                              DOC #: _________________
PILKINGTON NORTH AMERICA, INC., :                              DATE FILED: 10/30/2019
 UNITED STATES DISTRICT COURT                           :
 SOUTHERN DISTRICT              OF NEW YORK :
                          Plaintiff,
 -----------------------------------------------------------x
                                                        :
 In re FANNIE
        -against-  MAE     2008  SECURITIES             : :      08 Civ. 7831 (PAC)
 LITIGATION                                             :   : No.0918
                                                                    MDCiv.
                                                                         2013 (PAC)
                                                                              8152 (JFK)
                                                        : :
                                                                  OPINION & ORDER
MITSUI SUMITOMO INSURANCE CO.
OF AMERICA and AON RISK                                 : :     OPINION & ORDER
 -----------------------------------------------------------x
SERVICES       CENTRAL, INC.,                           :
                                                        :
                          Defendants.                   :
------------------------------- X
 HONORABLE PAUL A. CROTTY, United States District Judge:
APPEARANCES

FOR PLAINTIFF PILKINGTON NORTH AMERICA, INC.
       Peter Benjamin DeWitt Duke         BACKGROUND1
       Rachel Garland Snidow
         The early years
       Bethany           of this decade saw a boom in home financing which was fueled, among
                    Theriot
       Seth Adam Tucker
 other things, by low interest
       COVINGTON      & BURLINGrates and lax credit conditions. New lending instruments, such as
                                       LLP

 subprime
FOR        mortgagesMITSUI
     DEFENDANT         (high credit  risk loans)INSURANCE
                                 SUMITOMO        and Alt-A mortgages
                                                                COMPANY (low-documentation
                                                                            OF AMERICA loans)
       Brian E. O’Donnell
 kept the boom going.
       Brooks      HowardBorrowers
                             Leonard  played a role too; they took on unmanageable risks on the
       RIKER DANZIG SCHERER HYLAND & PERRETTI LLP
 assumption that the market would continue to rise and that refinancing options would always be
FOR DEFENDANT AON RISK SERVICES CENTRAL, INC.
 available in the future.
       Robert             Lending discipline was lacking in the system. Mortgage originators did
                   B. Ellis
       Michael S. Biehl
 not hold these high-risk
       Lauren      Oland mortgage
                            Casazza    loans. Rather than carry the rising risk on their books, the
       KIRKLAND & ELLIS LLP
 originators sold their loans into the secondary mortgage market, often as securitized packages
JOHN F. KEENAN, United States District Judge:
 known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
     Pilkington North America, Inc. (“Pilkington”), a Delaware
      But then thebrings
manufacturer,      housing bubble
                            suit burst. In 2006,
                                  against     Aonthe Risk
                                                     demandServices
                                                            for housing Central,
                                                                        dropped abruptly

 and home
Inc.      pricesor
      (“Aon”    began to fall. Inan
                   “ARS”),        light of the changing
                                      Illinois          housing market,
                                                   insurance     broker,banksand
                                                                              modified their
                                                                                  Mitsui
 lending practices
Sumitomo           and became
             Insurance        unwillingof
                           Company      to refinance
                                            Americahome mortgagesawithout
                                                     (“MSI”),             refinancing.
                                                                   New York

insurance company, for breach of contract, negligence,
 1
     Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
intentional
 dated June 22, 2009.and   negligent
                      For purposes           misrepresentation,
                                   of this Motion,                             and
                                                   all allegations in the Amended    breaches
                                                                                  Complaint are taken of
                                                                                                      as true.


                                                          1
                                                              1
certain fiduciary duties and the implied covenant of good faith

and fair dealing.       Jurisdiction is based on diversity of

citizenship pursuant to 28 U.S.C. § 1332(a).       Before the Court

are Aon’s and MSI’s motions to dismiss the Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6).       For the reasons set

forth below, Aon’s motion is GRANTED in part and DENIED in part.

MSI’s motion is GRANTED in part and DENIED in part.

     I.    Background

     The Court takes the following facts and allegations from

the Complaint and, for the purposes of these motions, deems them

to be true.

     Pilkington is a Delaware corporation with its principal

place of business at 811 Madison Avenue, Toledo, Ohio 43697.

(Compl. ¶ 5.)    Pilkington manufactures and markets glass and

glazing products, primarily for the architectural and automotive

markets.    (Id.)   Pilkington owns a factory in Ottawa, Illinois

that incurred approximately $60 to $100 million of property

damage and business interruption loss due to a tornado on or

around February 28, 2017 (“the Tornado”).       (Id. ¶¶ 31-32.)

     MSI is a property and casualty insurance company organized

under the laws of the State of New York with its principal place

of business at 560 Lexington Avenue, 20th Floor, New York, New

York 10022.    (Id. ¶ 6.)     At the time the Tornado struck,

Pilkington, as a fully owned subsidiary of NSG Holding USA II,


                                     2
Inc. (“NSG”), was insured under a commercial property and

business interruption insurance policy issued to NSG by MSI

(“the Policy”).   (Id. ¶¶ 2, 13.)       The Policy was brokered by

Aon, an Illinois corporation with its principal place of

business at 200 East Randolph Street, Chicago, Illinois 60601.

(Id. ¶¶ 7, 19.)   Aon is licensed by the New York State

Department of Financial Services to transact business in the

State of New York.   (Id. ¶ 7.)

     Since at least 2010, Aon performed a variety of services

for Pilkington related to its active and future insurance

coverage needs.   (Id. ¶¶ 19-20.)       Pilkington relied on Aon to

advise and guide it regarding the scope and terms of the Policy,

and Aon understood that Pilkington relied on it for guidance

with respect to policy changes and renewals.        (Id. ¶¶ 22-23.)

     In 2015 and 2016, Aon included its ARS US Business Terms,

Edition Date June 20, 2014 (“the Contract”) with the policy

renewal proposals that it presented to Pilkington.        (Id. ¶ 25.)

Pilkington accepted the Contract, which was in effect during the

entirety of the 2015-2016 and 2016-2017 policy periods.        (Id. ¶¶

26-27.)   The Contract provided Aon would deliver certain

services to Pilkington and specified that Aon would review with

Pilkington the benefits, terms, and conditions of its insurance

contracts.   (Id. ¶¶ 28-29.)   The standard practice between Aon

and Pilkington was for Aon to handle direct communications with


                                    3
Pilkington’s insurers, and for Pilkington not to receive direct

communications from them.      (Id. ¶ 24.)

     When the Tornado struck, the Policy had an indemnification

limit of approximately $320 million per occurrence excess of

deductible.      (Id. ¶ 33.)   Pilkington timely submitted a claim to

MSI for the property damage and business interruption loss it

incurred.    (Id. ¶ 34.)    MSI, however, invoked a policy sublimit

applicable to certain types of windstorms, which capped coverage

at $15 million (“the Windstorm Sublimit”).         (Id. ¶¶ 37, 51.)

The Windstorm Sublimit MSI invoked under the 2016-2017 Policy

differed from the sublimit in the 2015-2016 Policy, as

originally issued, due to a revision that was requested by MSI,

proposed to Aon, and endorsed by Pilkington during the 2015-2016

policy period (“the Endorsement”).         (Id. ¶¶ 35, 38, 44, 47.)

     The Windstorm Sublimit in the 2015-2016 Policy, as

originally issued (“the Original Windstorm Sublimit”), would not

have triggered the $15 million limitation.         (Id. ¶ 44.)   The

Windstorm Sublimit in the Endorsement and the 2016-2017 Policy

(the “Revised Windstorm Sublimit”), however, broadened the

definition of the types of windstorms subject to the cap.          As a

result, when the Tornado struck, Pilkington’s coverage for the

loss was limited to $15 million.         (Id. ¶¶ 39-43, 45, 51.)

            A.    MSI’s proposed changes to the Policy

     MSI first proposed revising the Windstorm Sublimit in an


                                     4
email to Aon on June 2, 2015.   (Id. ¶ 52.)   The revision was one

of several proposed changes to the Policy.    (Id.)   The body of

MSI’s email disclosed only that it proposed changing the values

of the Policy’s limit and sublimits because some of the figures

were incorrect due to “redundancy” and “the exchange rate.”

(Id. ¶ 53.)   MSI’s representative assured Aon that the proposed

changes “will not affect too much on” Pilkington.     (Id.)

Although the body of MSI’s email did not disclose any changes to

the wording of any sublimits, the email attached an Excel file

that listed all of the sublimits in the Policy and showed

proposed changes to certain of them.    (Id. ¶¶ 53-54.)   In the

Excel file, the Windstorm Sublimit was annotated “Partially

Delete” with the relevant text marked with a strikethrough.

(Id. ¶ 54.)   MSI did not copy Pilkington on, and Pilkington did

not otherwise receive, MSI’s email or the Excel file attachment.

(Id. ¶ 55.)

     On November 24, 2015, MSI again emailed proposed changes to

the Policy to Aon.   (Id. ¶ 57.)   MSI’s November email did not

refer to its June email or the Excel file attachment.     (Id.)

The proposed revised policy declarations in the November email

included the new, Revised Windstorm Sublimit, however the

wording of the sublimit was not marked to indicate that it had

been revised.   (Id. ¶¶ 45, 58.)   Pilkington was not copied on

this email either.   (Id. ¶ 61.)


                                   5
       On December 14, 2015, MSI emailed Aon a second proposed

revised version of the policy declarations that it requested to

be incorporated into the Policy through the Endorsement.        (Id. ¶

62.)    The proposal again included the Revised Windstorm Sublimit

wording.    (Id.)   Pilkington was copied on MSI’s December email,

but Pilkington did not realize the Revised Windstorm Sublimit

changed the terms of the Original Windstorm Sublimit because the

body of MSI’s email did not address any of the revisions that

were proposed, and the attachment did not flag the proposed

changes to the Windstorm Sublimit.       (Id. ¶¶ 63, 92.)

       In mid-January 2016, Aon and MSI discussed the proposed

Endorsement during a telephone call.       (Id. ¶ 68)   Sometime prior

to the call, Aon independently formed the understanding that the

Policy defined the types of windstorms subject to the Revised

Windstorm Sublimit by reference to certain wind zones that were

defined elsewhere in the Policy.       (Id. ¶ 69.)   Aon believed the

Revised Windstorm Sublimit would only apply to windstorms

occurring within the defined zones.       (Id.)   Aon conveyed its

mistaken understanding to MSI during the January 2016 call, but

MSI did not contradict Aon’s statement, and Aon did not ask any

questions about, or further discuss, MSI’s proposed revisions to

the Windstorm Sublimit.    (Id. ¶ 70.)     Although Aon recognized

that the Endorsement revised the language of the Windstorm

Sublimit, Aon failed to confirm its understanding regarding the


                                   6
types of windstorms subject to the Revised Windstorm Sublimit or

to ensure that the new terms were consistent with its

understanding.    (Id. ¶¶ 73-74.)   If the Revised Windstorm

Sublimit applied as Aon understood it, the loss resulting from

the Tornado would have been fully covered up to the $320 million

policy limit.    (Id. ¶ 71.)

          B.    Aon’s advice regarding the Endorsement

     After the call with MSI, Aon conferred with Pilkington and

incorrectly advised Pilkington that the Endorsement would only

change the values of the Policy limit and sublimits to correct

currency valuations.    (Id. ¶¶ 75, 77.)    Aon advised Pilkington

that the Endorsement’s proposed changes were acceptable and

recommended Pilkington agree to it.      (Id. ¶ 78.)   Aon, however,

failed to notify Pilkington that the Endorsement revised the

wording of the Windstorm Sublimit and failed to advise

Pilkington that the Endorsement would reduce coverage for

certain types of windstorms.    (Id. ¶ 79.)

     Relying on Aon’s advice and guidance, Pilkington consented

to the Endorsement, and on January 19, 2016, Aon transmitted

Pilkington’s authorization to MSI.      (Id. ¶¶ 64, 75, 81.)   The

Endorsement became part of the 2015-2016 Policy.       (Id. ¶ 64.)

In its transmission, Aon notified MSI that Pilkington’s consent

was based on “the property limit presentation” MSI provided “and

the assurance no other terms and conditions other than valuation


                                    7
were included in the [E]ndorsement.”     (Id. ¶ 65.)   Pilkington

believes that the “property limit presentation” Aon referenced

is the same document as the “comparison of major items”

attachment MSI provided in its November 2015 email, which did

not indicate that any change was proposed with respect to the

Windstorm Sublimit.   (Id. ¶¶ 59, 65.)    The Policy premium was

not reduced as a result of the Endorsement.     (Id. ¶ 64.)

     In late-March 2016, Aon prepared Pilkington’s property

proposal for the 2016-2017 Policy renewal.     (Id. ¶ 83.)    Without

conferring with Pilkington on the matter, Aon incorporated the

Revised Windstorm Sublimit into the proposal and sent the

proposal to MSI.   (Id. ¶¶ 83, 85.)   Aon failed to advise

Pilkington regarding the effect the Revised Windstorm Sublimit

would have on its 2016-2017 insurance coverage, or how the 2016-

2017 Policy differed from the original 2015-2016 Policy with

respect to coverage for loss due to windstorms.     (Id. ¶ 84.)

Aon’s incorporation of the Revised Windstorm Sublimit into the

proposal was a direct result of Pilkington having unknowingly

consented to the Endorsement, and it caused MSI to issue the

2016-2017 Policy with the Revised Windstorm Sublimit, rather

than the Original Windstorm Sublimit.     (Id. ¶¶ 49, 87-88.)

Pilkington did not know that the Endorsement would affect the

scope of its insurance coverage for windstorms when it agreed to

the Endorsement, and it did not intend to consent to such a


                                 8
change.    (Id. ¶ 92.)

            C.   The Complaint

     On September 6, 2018, Pilkington filed the Complaint in

this action.     (ECF No. 1.)    The Complaint asserts nine total

claims for relief.     Against Aon, Pilkington asserts claims for

breach of contract, intentional misrepresentation, negligence,

negligent misrepresentation, and breach of fiduciary duty.

Against MSI, Pilkington asserts claims for reformation of

contract, breach of contract, declaratory relief regarding the

enforceability of the 2016-2017 Policy as written, and breach of

the implied duty of good faith and fair dealing.

     On January 24, 2019, Aon and MSI filed individual motions

to dismiss the Complaint for failure to state a claim upon which

relief may be granted.      (ECF Nos. 23, 34.)   The Court heard oral

argument on October 17, 2019.

     II.   Legal Standard

            A.   Rule 12(b)(6) Motion to Dismiss

     To survive a motion to dismiss under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).       A claim is plausible “when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for


                                     9
the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

     On a motion to dismiss, the Court must accept the factual

allegations in the Complaint as true and draw all reasonable

inferences in the plaintiff’s favor. Chambers v. Time Warner,

Inc., 282 F.3d 147, 152 (2d Cir. 2002).    “[T]he purpose of

Federal Rule of Civil Procedure 12(b)(6) ‘is to test, in a

streamlined fashion, the formal sufficiency of the plaintiff’s

statement of a claim for relief without resolving a contest

regarding its substantive merits.’” Halebian v. Berv, 644 F.3d

122, 130 (2d Cir. 2011) (quoting Glob. Network Commc’ns, Inc. v.

N.Y.C., 458 F.3d 150, 155 (2d Cir. 2006)).    “In determining the

adequacy of the complaint, the court may consider any written

instrument attached to the complaint as an exhibit or

incorporated in the complaint by reference, as well as documents

upon which the complaint relies and which are integral to the

complaint.” Subaru Distributors Corp. v. Subaru of Am., Inc.,

425 F.3d 119, 122 (2d Cir. 2005).

          B.   Rule 9(b) Heightened Pleading Standard

     In addition to the requirements of Rule 12(b)(6), a

complaint alleging fraud must satisfy the heightened pleading

requirements of Federal Rule of Civil Procedure 9(b) by stating

the circumstances constituting fraud “with particularity.” ECA &

Local 134 IBEW Joint Pension Trust of Chi. v. JP Morgan Chase

Co., 553 F.3d 187, 196 (2d Cir. 2009).    To satisfy this


                                10
requirement, the Complaint must “(1) detail the statements (or

omissions) that the plaintiff contends are fraudulent, (2)

identify the speaker, (3) state where and when the statements

(or omissions) were made, and (4) explain why the statements (or

omissions) are fraudulent.” Eternity Global Master Fund Ltd. v.

Morgan Guar. Trust Co., 375 F.3d 168, 187 (2d Cir. 2004)

(internal quotation marks omitted).   The adequacy of

particularized allegations under Rule 9(b) is “case- and

context-specific.” Espinoza ex rel. JPMorgan Chase & Co. v.

Dimon, 797 F.3d 229, 236 (2d Cir. 2015).

     “Rule 9(b)’s heightened particularity requirement does not

apply to allegations regarding fraudulent intent, also known as

scienter, which may be alleged generally.” Minnie Rose LLC v.

Yu, 169 F. Supp. 3d 504, 511 (S.D.N.Y. 2016).   Plaintiffs,

however, “are still required to plead the factual basis which

gives rise to a ‘strong inference’ of fraudulent intent.”

Stephenson v. PricewaterhouseCoopers, LLP, 482 Fed. App’x 618,

622 (2d Cir. 2012) (quoting Wexner v. First Manhattan Co., 902

F.2d 169, 172 (2d Cir. 1990)).   “An inference is ‘strong’ if it

is ‘cogent and at least as compelling as any opposing inference

one could draw from the facts alleged.’” Loreley Financing

(Jersey) No. 3. Ltd. v. Wells Fargo Securities, LLC, 797 F.3d

160, 176-77 (2d Cir. 2015) (quoting Tellabs, Inc. v. Makor

Issues & Rights, Ltd., 551 U.S. 308, 324 (2007)).


                                 11
      III.   Aon’s Motion to Dismiss

      Aon moves to dismiss all five of Pilkington’s claims

against it.       Each is discussed in turn below.

             A.   Conflicts of Law

      As a preliminary matter, Aon agrees with Pilkington “that

there are no conflicts of law as to the specific issues raised

in [Aon’s] motion to dismiss (and that a choice-of-law analysis

as to these issues is not necessary at this time).” Aon Reply at

1 n.1 (ECF No. 40).      “If no actual conflict exists, and if New

York is among the relevant jurisdictions, the court may simply

apply New York law.” Licci ex rel. Licci v. Leb. Can. Bank, SAL,

672 F.3d 155, 157 (2d Cir. 2012).         Accordingly, the Court

applies New York law to Aon’s instant motion.

             B.   Breach of Contract

      The Complaint alleges Aon breached the Contract by failing

to provide crucial information regarding the Endorsement and by

failing to take any action to circumscribe the detrimental

effects of the Revised Windstorm Sublimit.         Specifically,

Pilkington alleges Aon breached contractual provisions that

required Aon to:

  •   “review with [Pilkington] about the benefits and terms and
      conditions of insurance contracts” (“Duty #1”);

  •   “administer [Pilkington’s] relationship with insurance
      companies” (“Duty #2”);

  •   “consult with [Pilkington] regarding . . . our recommended


                                     12
        program options to pursue” (“Duty #3”); and

    •   “provide [Pilkington] with written information regarding
        the coverage details, policy terms and conditions provided
        by the markets” (“Duty #4”). (Compl. ¶¶ 28, 29, 125.)

        Aon argues that Duty #1 is not an obligation under the

Contract because the language only generically describes the

role of an insurance broker, and Pilkington does not plausibly

allege breaches of Duties #2, #3, or #4 because the Complaint

acknowledges that Aon took actions consistent with these

provisions. 1

                  1.   Applicable Law

        “For a breach of contract claim, Plaintiff must provide

specific allegations as to an agreement between the parties, the

terms of that agreement, and what provisions of the agreement

were breached as a result of the acts at issue.” Hekmat v. U.S.

Transp. Sec. Admin., 247 F. Supp. 3d 427, 433 (S.D.N.Y. 2017)

(internal quotation marks omitted).     Breach of contract claims

that are unsupported by any contract-based allegations are


1
  In a footnote, Aon raises the argument that Pilkington does not have
standing to enforce the Contract because the Contract was between Aon
and Pilkington’s parent entity, NSG. Pilkington responds that Aon has
waived this argument by placing it in a footnote, and, regardless,
Pilkington may sue to enforce the Contract as an intended third-party
beneficiary. Aon did not address Pilkington’s counterargument in its
Reply. Accordingly, the Court finds that Aon has waived this
objection to the Complaint. See, e.g., Scott v. Chipotle Mex. Grill,
315 F.R.D. 33, 45 (S.D.N.Y. 2016) (“Arguments made only in a footnote
are generally deemed to be waived.”); Weslowski v. Zugibe, 96 F. Supp.
3d 308, 314 (S.D.N.Y. 2015) (“[B]ecause the arguments appear only in
footnotes, they are not properly raised, and the Court is under no
obligation to consider them.”).


                                   13
deficient. See, e.g., id.; Valentini v. Citigroup, Inc., 837 F.

Supp. 2d 304, 327 (S.D.N.Y. 2011).      On a motion to dismiss, the

Court “should resolve any contractual ambiguities in favor of

the plaintiff.” Subaru, 425 F.3d at 122.

                2.   Analysis

     The Complaint contains sufficient factual matter to

plausibly allege that Aon breached the Contract.      First, Aon

failed to notify Pilkington that the proposed Endorsement

changed the Windstorm Sublimit wording.     (Compl. ¶¶ 75, 77, 79.)

This plausibly alleges breach of Duty #4, which obligated Aon to

provide Pilkington with “written information regarding the

coverage details, policy terms and conditions” provided by the

insurance markets.   (Id. ¶ 28.)    Indeed, the Complaint asserts

that Aon did not provide any information—written or otherwise—

regarding MSI’s proposed revision to the Windstorm Sublimit,

which was a material change to the coverage details and policy

terms of the 2015-2016 Policy.

     Second, Aon failed to notify Pilkington that the 2016-2017

property proposal Aon prepared and submitted to MSI contained

the Revised Windstorm Sublimit.     (Id. ¶¶ 83-85.)   This plausibly

alleges breach of Duty #3, which obligated Aon to “consult” with

Pilkington “regarding . . . our recommended program options to

pursue.”   (Id. ¶ 28.)

     Finally, although Aon asserts that Duty #1 is not a


                                   14
contractual obligation, the Court holds otherwise because (1)

the relevant sentence specifically includes Aon in the

description of the role of an insurance broker; 2 and (2) at this

procedural stage, any contractual ambiguities will be resolved

in Pilkington’s favor. Subaru, 425 F.3d at 122.     Accordingly,

the Complaint plausibly alleges that Aon breached its obligation

to review with Pilkington the benefits, terms, and conditions of

insurance contracts by: (1) failing to notify Pilkington that

the proposed Endorsement changed the Windstorm Sublimit wording

(Compl. ¶¶ 75, 77, 79); (2) failing to advise Pilkington that

the proposed change would reduce coverage for loss caused by

certain types of windstorms (id. ¶¶ 79-80); (3) failing to

properly consider or confer with Pilkington regarding the

potential detrimental effect of incorporating the Revised

Windstorm Sublimit into the 2016-2017 proposal (id. ¶¶ 83-85);

and (4) failing to notify Pilkington that the 2016-2017 Policy

contained the Revised Windstorm Sublimit.     (Id. ¶¶ 84, 87.)

          C.   Tort-Based Claims

     Aon argues that Pilkington’s tort-based claims are

foreclosed by the economic loss doctrine because the claims

center on the terms of the Contract and the Complaint fails to


2
  The full sentence reads: “The role of the insurance producer such as
ARS in any particular transaction involves review with insurance
purchasers about the benefits and terms and conditions of insurance
contracts and selling insurance.” (Compl. ¶ 29.)


                                   15
establish that Aon owed any extra-contractual duties.

Pilkington argues that (1) the Complaint properly alleges a

“special relationship” which overcomes the economic loss

doctrine entirely; and (2) even if the doctrine applied, (a) the

Complaint alleges a close relationship akin to privity which

permits its negligence and breach of fiduciary duty claims, and

(b) the doctrine does not apply to intentional torts.

               1.    Economic Loss Doctrine

     “New York law holds that a negligence action seeking

recovery for economic loss will not lie.” Cty. of Suffolk v.

Long Island Lighting Co., 728 F.2d 52, 62 (2d Cir. 1984).    “[I]f

the parties have a remedy in contract, they may not also bring

claims sounding in tort that claim only economic damages

independent of physical injury or damage to property.” Holborn

Corp. v. Sawgrass Mut. Ins. Co., 304 F. Supp. 3d 392, 397

(S.D.N.Y. 2018).    The doctrine “rests on the principle that

economic losses arising from injury to expectancy interests

created by contract ought to be brought as contract claims.”

Ambac Assurance Corp. v. U.S. Bank Nat’l Ass’n, 328 F. Supp. 3d

141, 159 (S.D.N.Y. 2018).    “[A]n exception to the economic loss

doctrine exists where the defendant has a duty independent of

contractual obligations.” Holborn, 304 F. Supp. 3d at 397

(internal quotation marks omitted).

     Under New York law, insurance brokers “have a common-law


                                 16
duty to obtain requested coverage for their clients within a

reasonable time or inform the client of the inability to do so;

however, they have no continuing duty to advise, guide or direct

a client to obtain additional coverage.” Am. Bldg. Supply Corp.

v. Petrocelli Grp., Inc., 979 N.E.2d 1181, 1184 (N.Y. 2012)

(quoting Murphy v. Kuhn, 682 N.E.2d 972, 974 (N.Y. 1997)).

“Where a special relationship develops between the broker and

client,” however, “the broker may be liable, even in the absence

of a specific request, for failing to advise or direct the

client to obtain additional coverage.” Voss v. Neth. Ins. Co., 8

N.E.3d 823, 828 (N.Y. 2014).    A special relationship may be

established in one of three ways:

    (1) the agent receives compensation for consultation
    apart from payment of the premiums, (2) there was some
    interaction regarding a question of coverage, with the
    insured relying on the expertise of the agent, or (3)
    there is a course of dealing over an extended period of
    time which would have put objectively reasonable
    insurance agents on notice that their advice was being
    sought and specially relied on.

Murphy, 682 N.E.2d at 975-76 (citations omitted).

     If a special relationship exists, the special duties that

attach are “governed by the particular relationship between the

parties and [are] best determined on a case-by-case basis.” Id.

at 975.   An insurance broker may be found negligent for failure

to fulfill the duties that attach due to a special relationship.

See Voss, 8 N.E.3d at 828-29.    A special relationship will also




                                 17
support a claim for breach of fiduciary duty because “[t]he

‘duty’ element of [negligence and fiduciary duty] causes of

action requires the same inquiry.” Muller-Paisner v. TIAA, 289

Fed. App’x 461, 465 (2d Cir. 2008).    Insureds bear the burden of

proving a special relationship. Murphy, 682 N.E.2d at 976.

                    a.    Arguments

     Pilkington argues that a special relationship existed under

Murphy’s second and third exceptions because (1) Aon explained

the effect of the Endorsement to Pilkington, recommended its

acceptance, and Pilkington consented to it in reliance on Aon’s

expertise (Compl. ¶¶ 75-78, 81); and (2) the Complaint alleges a

longstanding relationship of trust and reliance between

Pilkington and Aon most clearly evidenced by the allegations

that Aon did not forward MSI’s June and November 2015

communications to Pilkington, but instead orally advised

Pilkington on the Endorsement and Aon’s recommendation that

Pilkington accept it.    (Id. ¶¶ 66-70; 75-78.)   Aon argues that

no special relationship existed because (1) Pilkington did not

make a request or ask any questions specifically about the

Windstorm Sublimit; and (2) courts have routinely rejected

generic course of dealing claims that are premised solely on the

existence of a long-standing relationship between a client and

its insurance broker.




                                 18
                    b.   Analysis

     The Complaint plausibly alleges a special relationship

under the second exception in Murphy; the Court does not decide

whether Murphy’s third exception is also met.     To satisfy

Murphy’s second exception, “courts have generally required that

the insured make a specific request about the feature of the

proposed insurance at issue in the subsequent suit.” Holborn,

304 F. Supp. 3d at 404; see also Spinnato v. Unity of Omaha Life

Ins. Co., 322 F. Supp. 3d 377, 393 (E.D.N.Y. 2018).     Here,

although the Complaint does not allege that Pilkington and Aon

specifically discussed the terms of the Windstorm Sublimit, it

does allege that the two discussed the terms of the Endorsement,

and it is this conversation which is at the center of

Pilkington’s tort-based claims.     These circumstances are more

in-line with Voss, where the New York Court of Appeals ruled

that a special relationship may have existed, 8 N.E.3d at 829,

than with Murphy, Holborn, or Spinnato, where the plaintiffs did

not even allege that a conversation between the parties occurred

regarding the insurance policy at issue. See 682 N.E.2d at 975;

304 F. Supp. 3d at 404; 322 F. Supp. 3d at 393.

     In Voss, the plaintiff asked the defendant whether an

insurance policy with $75,000 in business interruption coverage

would be sufficient. 8 N.E.3d at 825-26.     The defendant

“allegedly assured her that it would suffice,” and the plaintiff


                                  19
subsequently accepted the policy. Id. at 826.    The Court of

Appeals ruled that a special relationship may have existed, and

thus summary judgment was inappropriate, because the parties

“discussed business interruption insurance from the inception of

their business relationship,” the defendant obtained “relevant

data in order to calculate the proper level of coverage,” and

the plaintiff questioned the $75,000 amount and the defendant

“assured her that it was adequate based on his review of her

business finances.” Id. at 829.    Pilkington alleges a similar

discussion with Aon with respect to the Endorsement’s proposed

changes to the Policy’s limit and sublimits, which includes the

revised terms of the disputed Windstorm Sublimit.

     By contrast, in Murphy, the Court of Appeals found no

special relationship where the plaintiff “never asked [the

defendant] to increase the liability limits” on the insurance

policy at issue and, “[i]n fact, there is no indication that

[the plaintiff] ever inquired or discussed with [the defendant]

any issues involving the liability limits” of the policy. 682

N.E.2d at 975.   “Such lack of initiative or personal

indifference cannot qualify as legally recognizable or

justifiable reliance.” Id.   The same was true in Holborn. See

304 F. Supp. 3d at 404-05.

     Here, the Complaint alleges a particular conversation

between Pilkington and Aon specifically regarding how the


                                  20
Endorsement would impact the active Policy; Aon advised

Pilkington that the Endorsement would only change certain limit

and sublimit values and recommended that Pilkington accept it;

and Pilkington consented to the Endorsement in reliance on Aon’s

expertise and advice.   (Compl. ¶¶ 75-78, 81.)    This plausibly

alleges a specific request about the feature of the proposed

insurance at issue in the subsequent suit—namely, the terms of

the Endorsement—with the insured relying on the expertise of the

agent.   Accordingly, Pilkington has met its burden of pleading

the special relationship exception to the economic loss doctrine

with regards to the Endorsement and the incorporation of the

Revised Windstorm Sublimit into the 2016-2017 Policy.

     During oral argument, Aon cited an out-of-Circuit case,

Chem. Tech., Inc. v. Berkshire Agency, Inc., to argue that, with

respect to the special relationship test in circumstances such

as this case, Michigan law may conflict with New York law. No.

326394, 2016 WL 4008455 (Mich. Ct. App. July 26, 2016).

Notwithstanding Aon’s express acknowledgement that a conflict of

law does not exist between New York and other relevant

jurisdictions with respect to its motion, see supra section

III.A, the case Aon cited also does not warrant dismissal of

Pilkington’s tort-based claims at this time.     In Chem. Tech.,

the Court of Appeals of Michigan ruled in favor of the defendant

insurance broker where the plaintiff insured was unable to prove


                                21
the existence of a special relationship under one of the four

exceptions in the “special relationship test.” Id. at *5.   The

court concluded that, on a motion for summary judgment, the

insured’s argument was meritless because it “ignores the fact

that Chemical is charged with having read the insurance policy

at issue, and ‘insureds’ claims that they have reasonably relied

on misrepresentations that clearly contradict the terms of the

insurance policies must fail.’” Id. (citation omitted).

     At the procedural stage of this case, however, drawing all

reasonable inferences in Pilkington’s favor, Pilkington’s

reliance was reasonable and the misrepresentations were not

clear contradictions to the terms of the Endorsement.   Indeed,

the Complaint alleges that Aon itself misunderstood the scope of

the Revised Windstorm Sublimit, and Aon itself reasonably

believed the Endorsement only changed the Policy’s limit and

sublimit values.   Further, applying Michigan’s “special

relationship test” to the facts of this case, unlike the

circumstances in Chem. Tech. which did not even address it,

here, the Complaint plausibly alleges a special relationship

under the third exception: “an inquiry is made that may require

advi[c]e and the agent, though he need not, gives advi[c]e that

is inaccurate.” Id. at *2 (quoting Harts v. Farmers Ins. Exch.,

597 N.W.2d 47, 52 (Mich. 1999)).

     Finally, the Complaint is further distinguishable from the


                                22
complaints in Murphy, Holborn, and Chem. Tech. which alleged

that the defendant insurance brokers breached extra-contractual

duties by failing to advise the plaintiffs “as to possible

additional insurance coverage needs,” Murphy, 682 N.E.2d at 973,

“to recommend a particular type of reinsurance,” Holborn, 304 F.

Supp. 3d at 394, or “to advise [the plaintiff] that it was

underinsured [and that] business-interruption and replacement

cost coverage were available.” Chem. Tech., 2016 WL 4008455 at

*5.

      Here, the gravamen of the Complaint is not that Aon failed

to recommend a certain insurance product which would have

provided more comprehensive protection; it is that Pilkington

relied on Aon’s flawed assessment of the terms of the

Endorsement and Aon’s incorporation of those same terms into the

2016-2017 Policy without Pilkington’s knowledge.   Drawing all

reasonable inferences in favor of Pilkington, the Complaint is

not about a failure related to “additional coverage.”   It is

that Aon did not obtain the coverage that Pilkington had

requested, namely the same coverage Pilkington had under the

original 2015-2016 Policy. Cf. Voss, 8 N.E.3d at 452

(“[I]nsurance brokers ‘have a common-law duty to obtain

requested coverage for their clients . . . they have no

continuing duty to advise, guide or direct a client to obtain

additional coverage.’”) (emphasis added).   The Court notes,


                                23
however, “that special relationships in the insurance brokerage

context are the exception, not the norm” and “it remains to be

determined whether a special relationship existed here.” Id. at

455.    Nevertheless, at this procedural stage, Pilkington has

plausibly alleged such a relationship, and, accordingly, the

economic loss doctrine does not bar its tort-based claims at

this time.

                 2.   Duplicate tort and breach of contract claims

       Aon argues the Complaint’s tort-based claims fail because

they arise from the same conduct that forms the basis of

Pilkington’s breach of contract claim and seek the same damages.

“Under New York law, a breach of contract will not give rise to

a tort claim unless a legal duty independent of the contract

itself has been violated.” Bayerische Landesbank, New York

Branch v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 58 (2d Cir.

2012).    “Such a ‘legal duty must spring from circumstances

extraneous to, and not constituting elements of, the contract,

although it may be connected with and dependent on the

contract.’” Id. (quoting Clark-Fitzpatrick v. Long Island R.R.

Co., 516 N.E.2d 190, 194 (N.Y. 1987)).    “Where an independent

tort duty is present, a plaintiff may maintain both tort and

contract claims arising out of the same allegedly wrongful

conduct.” Id.

       As discussed above, the Complaint plausibly alleges a


                                  24
special relationship between Pilkington and Aon with respect to

the Endorsement.   Accordingly, Aon owed Pilkington a duty to

protect against the risk of harm resulting from the Endorsement

and Pilkington’s tort-based claims are permitted. See Ambac, 328

F. Supp. 3d at 159; see also 532 Madison Ave. Gourmet Foods,

Inc. v. Finlandia Ctr., Inc., 750 N.E.2d 1097, 1101 (N.Y. 2001)

(“A duty may arise from a special relationship that requires the

defendant to protect against the risk of harm to plaintiff.”).

                     a.   Negligent misrepresentation

     “[A] limited exception [to the economic loss doctrine]

exists for claims of negligent misrepresentation, as long as

there is a showing that there was either actual privity of

contract between the parties or a close relationship that

approximates privity.” Cornelia Fifth Ave., LLC v. Canizales,

No. 12-cv-07660 (ALC), 2017 WL 1034644, at *3 (S.D.N.Y. Mar. 16,

2017).   Under such circumstances, a defendant may be liable for

negligent misrepresentation

     where there is carelessness in imparting words upon
     which others were expected to rely and upon which they
     did act or failed to act to their damage, provided that
     such information was expressed directly, with knowledge
     or notice that it will be acted upon, to one to whom the
     author is bound by some relation of duty, arising out of
     contract or otherwise, to act with care if he acts at
     all.

Id. (internal quotation marks omitted).

     Here, even if the economic loss doctrine applied, the




                                 25
Complaint plausibly alleges a claim that fits within Cornelia’s

limited exception to the doctrine.    Pilkington relied on Aon to

advise and guide it regarding the scope and terms of the Policy

(Compl. ¶ 22); Aon understood that Pilkington did not have

insurance expertise and that it relied on Aon’s guidance (id. ¶

23); it was standard practice for Aon to handle all direct

communications with Pilkington’s insurers, Aon exercised its

judgment about what information to relay to Pilkington, and

Pilkington relied on Aon to provide it with important

information (id. ¶ 24); and Aon knew that Pilkington was relying

on Aon’s guidance when it decided to accept the Endorsement, and

Pilkington did so rely.   (Id. ¶¶ 76, 81.)   This alleges the

“functional equivalent of privity” sufficient to establish a

claim for negligent misrepresentation.

                    b.    Intentional misrepresentation

     The economic loss doctrine also does not require dismissal

of Pilkington’s intentional misrepresentation claim. See In re

Gen. Motors Ignition Switch Litig., 257 F. Supp. 3d 372, 432-33

(S.D.N.Y. 2017) (“[M]ost courts in this Circuit have declined to

apply the economic loss rule to intentional torts, citing the

absence of any New York authority to the contrary. . . . The

Court thus adheres to the view that claims for intentional torts

are not precluded by New York’s economic loss doctrine.”),

modified on reconsideration, 2017 WL 3443623 (S.D.N.Y. Aug. 9,


                                 26
2017).   Intentional misrepresentation claims may be dismissed

where the claims overlap entirely with a parallel contract

claim. See Aretakis v. Caesars Entm’t, No. 16-cv-8751 (KPF),

2018 WL 1069450, at *11 (S.D.N.Y. Feb. 23, 2018)).   Here,

however, Pilkington’s claim would survive even if the economic

loss doctrine applied because the Complaint alleges the

following actions by Aon that may not constitute a breach of

contract, but, when read together, plausibly allege an

intentional misrepresentation:

  •   Aon was on notice, or actually knew, that the Endorsement
      changed the terms of the Windstorm Sublimit (Compl. ¶¶ 54,
      68-70);

  •   Aon provided false statements to Pilkington regarding the
      Endorsement and its impact on Pilkington’s insurance
      coverage (id. ¶¶ 75-79; 133);

  •   Aon concealed from Pilkington its actual understanding of
      the Endorsement’s changes (id.); and

  •   Aon falsely implied to Pilkington that the 2016-2017 policy
      proposal and the Policy as issued by MSI requested and
      included coverage materially identical to the original
      2015-2016 Policy. (Id. ¶ 84; 133)

      These allegations, while similar to Pilkington’s breach of

contract claim, are sufficiently unique such that Pilkington’s

intentional misrepresentation claim is not entirely duplicative

of its contract claim.   The intentional misrepresentation claim

hinges on affirmative actions undertaken by Aon, whereas the

contract claim relies on acts that Aon failed to take.    Indeed,

Aon does not include the intentional misrepresentation claim in


                                 27
the side-by-side comparison of Pilkington’s contract and tort-

based claims that it used to argue that the claims were

improperly duplicative.   (See Aon Mem. at 7-8 (ECF No. 35).)

          D.   Fraud-based claims

     Aon argues that the Complaint’s misrepresentation claims do

not satisfy Rule 9(b)’s heightened pleading requirement because

Pilkington does not disclose the source of its “upon information

and belief” allegations and Pilkington has failed to set forth

the who, what, when, where, and why of the misrepresentations.

     The Complaint does not specifically allege a “fraud” claim

against Aon, but rather a claim of “intentional

misrepresentation.”   Seeing as this claim alleges that Aon

concealed information and made numerous false statements to

Pilkington while knowing that the statements were inaccurate,

the Court views this claim as one of “fraudulent

misrepresentation,” which is the term commonly used by courts in

this district.   Accord Assoun v. Assoun, No. 14-cv-1368 (PAC),

2015 WL 110106, at *5 (S.D.N.Y. Jan. 7, 2015) (“[Plaintiff]

alleges a claim for intentional misrepresentation, which, under

New York law, is identical to a claim for fraud.”) (collecting

cases).

     “To state a cause of action for fraudulent

misrepresentation under New York law, a plaintiff must allege:

‘(1) a material misrepresentation or omission of fact (2) made


                                28
by defendant with knowledge of its falsity (3) and intent to

defraud; (4) reasonable reliance on the part of the plaintiff;

and (5) resulting damage to the plaintiff.’” Riker v. Premier

Capital, LLC, No. 15-cv-8293 (ALC), 2016 WL 5334980, at *4

(S.D.N.Y. Sept. 22, 2016) (quoting Woori Bank v. RBS Sec., Inc.,

910 F. Supp. 2d 697, 700-01 (S.D.N.Y. 2012)).   To state a cause

of action for negligent misrepresentation, “a plaintiff must

allege:   ‘(1) the existence of a special or privity-like

relationship imposing a duty on the defendant to impart correct

information to the plaintiff; (2) that the information was

incorrect; and (3) reasonable reliance on the information.’” Id.

(quoting Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473,

490 (2d Cir. 2014)).

                1. Whether Rule 9(b) applies to negligent
                misrepresentation claims

     The parties dispute whether negligent misrepresentation

claims are subject to the heightened pleading requirement of

Rule 9(b), or whether the plain-statement rule of 8(a) applies.

In Riker v. Premier Capital, LLC, the court considered this

question and concluded that, while the Second Circuit has not

provided a clear answer,

     [m]ost of [the courts in the Circuit] have opted to apply
     Rule 9(b) to the negligent misrepresentation claims in
     front of them. See Schwartzco Enterprises LLC v. TMH
     Mgmt., LLC, 60 F. Supp. 3d 331, 349 (E.D.N.Y. 2014)
     (collecting cases). Some have determined that Rule 9(b)
     applies only where the claim resembles a fraud claim.


                                29
     See Woori Bank, 910 F. Supp. 2d at 705. But other courts
     have concluded that it is settled law that Rule 9(b)’s
     heightened standard applies to all claims of negligent
     misrepresentation, relying on Aetna Cas. & Sur. Co. v.
     Aniero Concrete Co., 404 F.3d 566, 583-84 (2d Cir. 2005),
     where the Second Circuit adopted without comment a
     district court’s application of Rule 9(b) to a negligent
     misrepresentation claim.

2016 WL 5334980, at *5.   The court applied Rule 9(b) to the

negligent misrepresentation claim before it because “the claim

sounds in fraud.” Id.   “Regardless of how [the plaintiff]

‘characterize[s] claims by the label used in the pleading[,]

these nominal efforts are unconvincing where the gravamen of the

complaint is plainly fraud and no effort is made to show any

other basis for the claims levied.’” Id. (quoting Matsumura v.

Benihana Nat. Corp., 542 F. Supp. 2d 245, 251 (S.D.N.Y. 2008)).

     In Silvercreek Mgmt., Inc. v. Citigroup, Inc., the court

also concluded that “the Second Circuit has not spoken clearly

to this question,” and it adopted a “case-by-case approach” to

determine whether Rule 9(b) applied. 248 F. Supp. 3d 428, 452-53

(S.D.N.Y. 2017) (“This case-by-case approach, looking at whether

a plaintiff’s claim ‘rel[ies] on a showing of fraud or mistake,’

has also counseled against the application of Rule 9(b).”).      The

court concluded that Rule 9(b) did not apply to the negligent

misrepresentation claim before it because “it is possible that

Defendants could be liable for negligent misrepresentation

independent of their liability for fraud.” Id. at 453.   “As




                                30
such, given the possibility of a stand-alone claim sounding in

negligence, it would be illogical to require a plaintiff to

satisfy a heightened pleading requirement merely because she

also, separately, alleges claims sounding in fraud that are

entirely unrelated.” Id.

     Pilkington’s negligent misrepresentation claim must satisfy

the heightened pleading requirements of Rule 9(b).   First, the

gravamen of the claim very closely sounds in fraud—at the very

least it sounds in mistake—because it relies on the same facts

and is nearly identical to the Complaint’s intentional

misrepresentation claim, namely, that Aon made a serious mistake

by failing to (1) fully appreciate the significance of MSI’s

proposed change to the Windstorm Sublimit; (2) highlight to

Pilkington that the Endorsement changed the wording of the

sublimit; and (3) provide accurate information to Pilkington

regarding the Windstorm Sublimit in the 2016-2017 policy

proposal.   (Compl. ¶¶ 73, 77, 79, 83-84.)

     Second, Pilkington’s negligent misrepresentation claim is

not sufficiently distinct from its intentional misrepresentation

claim.   In Silvercreek, for example, the court ruled that the

negligent misrepresentation claim was not required to satisfy

Rule 9(b) where the plaintiff (1) “expressly disclaim[ed] ‘any

allegation of scienter or recklessness’ in its theory of

negligent misrepresentation;” and (2) separately alleged claims


                                31
sounding in fraud that were “entirely unrelated” to its stand-

alone claim sounding in negligence. 248 F. Supp. 3d at 453.

Pilkington’s claim does not rise to this level.      Accordingly, it

must state with particularity the circumstances constituting

Aon’s negligent misrepresentation.

                2.   “Upon information and belief”

      Aon argues the Complaint’s misrepresentation claims must be

dismissed because Pilkington does not disclose the factual basis

for any allegations asserted “upon information and belief.”     “If

it were shown that the facts were peculiarly within the

possession and control of the opposing party, then it is true

that [a plaintiff] could plead facts ‘upon information and

belief.’   But even then, ‘the plaintiff still bears the burden

of alleging facts upon which her or his belief is founded.’”

Riker, 2016 WL 5334980 at *6 (quoting Minnie Rose, 169 F. Supp.

3d at 517).   Here, the Complaint has not set forth a factual

basis for the following allegations:

  •   MSI first proposed a revision to the Windstorm Sublimit in
      its June 2015 email to Aon. (Compl. ¶ 52.)

  •   MSI did not contact Aon again regarding the proposed
      revisions until November 2015. (Id. ¶ 56.)

  •   The attachment in MSI’s November 2015 email did not
      indicate that a change was proposed with respect to the
      Windstorm Sublimit. (Id. ¶ 59.)

  •   The “property limit presentation” referenced in Aon’s
      January 2016 email to MSI was the same document as the
      “comparison of major items” that MSI provided to Aon in its


                                 32
      November 2015 email.    (Id. ¶ 65.)

  •   In January 2016, Aon conferred with MSI over the telephone
      about the Endorsement. Aon conveyed its mistaken
      understanding to MSI. MSI did not contradict Aon’s
      statement. (Id. ¶¶ 68-70.)

  •   Aon’s January 2016 discussion with Pilkington regarding the
      Endorsement was after Aon’s call with MSI. (Id. ¶ 75.)

  •   Aon’s incorporation of the Revised Windstorm Sublimit into
      the 2016-2017 property proposal was a direct result of
      Pilkington’s unknowing consent to the Endorsement. (Id. ¶
      88.)

      These facts, asserted “upon information and belief,” are

crucial to Pilkington’s misrepresentation claims against Aon

(and MSI).   The Complaint, however, has not set forth any

factual basis for these assertions.     Accordingly, Pilkington has

not met its burden under Rule 9(b) and its fraudulent and

negligent misrepresentation claims must be dismissed. See Riker,

2016 WL 5334980 at *6; Minnie Rose, 169 F. Supp. 3d at 517.

                3.   “With particularity”

      Aon argues that Pilkington’s misrepresentation claims also

lack sufficient detail.      “[T]he point of Rule 9(b) is to ensure

that there is sufficient substance to the allegations to both

afford the defendant the opportunity to prepare a response and

to warrant further judicial process.” United States ex rel.

Chorches for Bankr. Estate of Fabula v. Am. Med. Response, Inc.,

865 F.3d 71, 87 (2d Cir. 2017) (quoting United States ex rel.

Heath v. AT&T, Inc., 791 F.3d 112, 125 (D.C. Cir. 2015)).     To




                                   33
satisfy Rule 9(b) a plaintiff must “(1) specify the statements

that the plaintiff contends were fraudulent, (2) identify the

speaker, (3) state where and when the statements were made, and

(4) explain why the statements were fraudulent.” Id. at 81

(internal quotation marks omitted).     Pilkington’s

misrepresentation claims fail for the additional reason that the

Complaint fails to identify the speaker, where the statements

were made, and, with respect to intentional misrepresentation,

why MSI’s statements were fraudulent.

                       a.   Sufficiently pleaded

      When and What:   The following constitute the “when” and

“what” allegations of Pilkington’s misrepresentation claims:

  •   Aon was on notice that MSI proposed revising the Windstorm
      Sublimit at least as early as June 2, 2015. (Compl. ¶ 52.)

  •   On November 24, and December 14, 2015, Aon received
      proposed revisions to the Policy from MSI, including
      changes to the Windstorm Sublimit. (Id. ¶¶ 57-58, 62.)

  •   On or around January 17 or 18, 2016, Aon called Pilkington
      to discuss the Endorsement. Aon incorrectly advised
      Pilkington that the Endorsement only changed the Policy’s
      limit and sublimits to correct currency valuations. (Id.
      ¶¶ 75, 77.)

  •   Pilkington consented to the Endorsement soon after the call
      with Aon. (Id. ¶¶ 64, 75, 81.)

  •   On January 19, 2016, Aon provided MSI with Pilkington’s
      authorization to execute the Endorsement. Aon notified MSI
      that Pilkington’s consent was based on certain conditions.
      (Id. ¶¶ 64-65.)

  •   On or around March 26 to 28, 2016, Aon prepared
      Pilkington’s 2016-2017 property proposal. Aon incorporated


                                   34
     the Revised Windstorm Sublimit into the proposal and sent
     the proposal to MSI on March 28, 2016. As a result, MSI
     issued the 2016-2017 Policy with the Revised Windstorm
     Sublimit. (Id. ¶¶ 82-83, 85, 87.)

     These allegations are specific and detailed enough under

Rule 9(b) to allege: (1) unknown individuals at Aon were on

notice that the Endorsement changed the terms of the Windstorm

Sublimit (knowledge of falsity); (2) unknown individuals at Aon

failed to tell Pilkington about the change (material omission of

fact); (3) Pilkington agreed to the Endorsement based on the

omission (reliance); and (4) the 2016-2017 Policy included the

Revised Windstorm Sublimit (damage).

                     b. Sufficiently pleaded as to one but not
                     the other

     Why:   Regarding its negligent misrepresentation claim,

Pilkington has met its burden of pleading why Aon’s omissions

were false because the Complaint plausibly alleges that Aon

represented that the Endorsement revised only limit and sublimit

valuations, when Aon, a sophisticated insurance broker, was on

notice that the Endorsement changed the wording of the Windstorm

Sublimit.   (Id. ¶ 52.)   Pilkington, however, has not met its

Rule 9(b) burden with respect to its fraudulent

misrepresentation claim because the Complaint’s assertions that

Aon was anything more than simply on notice that the Windstorm

Sublimit had changed—e.g., its allegations that Aon “knew” the

Endorsement altered Pilkington’s insurance coverage or that Aon



                                 35
“conceal[ed]” certain information from Pilkington (id. ¶¶ 132,

133(e))—rely on unsupported “upon information and belief”

allegations.   (Id. ¶¶ 68-70.)

                       c.   Insufficiently pleaded

     The remaining elements that Pilkington must plead are (1)

the misrepresentation was made by the defendant who knew the

information was false, or who had a duty to impart correct

information; and (2) Pilkington’s reliance was reasonable.

     Who:   Pilkington argues that Rule 9(b) requires only that

the Complaint identify the particular defendant who made the

statements at issue.    Aon argues the Complaint must identify the

specific individual who made the false statement and the

individual to whom it was made.

     Here, the Complaint fails to allege sufficient detail

regarding the January 2016 phone call between Pilkington and Aon

that is at the center of Pilkington’s claims.        Unlike its

allegations relating to written or electronic materials, which

can be readily located, examined, and understood, Pilkington

alleges oral misrepresentations that occurred more than 31

months before the Complaint was filed.     Under these

circumstances, Rule 9(b) requires Pilkington to at least

identify who of its own employees were on the call to give Aon

sufficient information to prepare a response. See Chorches, 865

F.3d at 87; see also Riker, 2016 WL 5334980 at *5 (dismissing


                                   36
misrepresentation claims under Rule 9(b) where the plaintiff’s

general assertions did not sufficiently identify an individual

speaker whose statements exposed the defendant to liability);

Ellington Credit Fund, Ltd. v. Select Portfolio Servicing, Inc.,

837 F. Supp. 2d 162, 199 (S.D.N.Y. 2011) (same).

     Where:     Pilkington argues that no legitimate purpose would

be served by requiring it to allege where two participants in

the phone conversation were located.       Courts in this circuit,

however, have dismissed claims under Rule 9(b) for failing to

identify where misrepresentations were made.       See, e.g., Riker,

2016 WL 5334980 at *6; Manhattan Motorcars, Inc. v. Automobili

Lamborghini, S.p.A., 244 F.R.D. 204, 216 (S.D.N.Y. 2007).

     Accordingly, Pilkington’s misrepresentation claims fail for

the additional reason that they do not meet Rule 9(b)’s

particularity requirement.

     IV.   MSI’s Motion to Dismiss

     MSI moves to dismiss all four of Pilkington’s claims

against it.     Each is discussed in turn below.

           A.    Reformation of Contract

     Pilkington argues it is entitled to reform the Windstorm

Sublimit in the 2016-2017 Policy to the Original Windstorm

Sublimit because the inclusion of the Revised Windstorm Sublimit

in the Policy was the product of mutual mistake or fraud.       MSI

argues the reformation claim must be dismissed because the


                                  37
mistake was not mutual and the Complaint fails to adequately

allege fraud.

     Under New York law, reformation of a contract “may be

appropriate where a writing does not set forth the actual

agreement of the parties.” Travelers Indem. Co. of Ill. v. CDL

Hotels USA, Inc., 322 F. Supp. 2d 482, 495 (S.D.N.Y. 2004).

There is, however, “a heavy presumption that a deliberately

prepared and executed written instrument manifests the true

intention of the parties, and a correspondingly high order of

evidence is required to overcome that presumption.” Id. at 496

(quoting Chimart Assocs. v. Paul, 489 N.E.2d 231, 234 (N.Y.

1986)).   A claim for reformation may be “grounded upon either

mutual mistake or fraudulently induced unilateral mistake.”

Greater N.Y. Mut. Ins. Co. v. U.S. Underwriters Ins. Co., 827

N.Y.S.2d 147 (1st Dep’t 2007); see also Travelers, 322 F. Supp.

2d at 498 (collecting cases).

                1.   Mutual Mistake

     MSI argues that Pilkington’s claim of mutual mistake fails

because it is directly contradicted by the Complaint and it

defies logic to suggest that MSI did not intend to revise the

scope of the Windstorm Sublimit where MSI drafted the June 2015

Excel file that specifically delineated the proposed change, and

subsequently executed the Endorsement and 2016-2017 Policy, both

of which included the revised wording.   Pilkington argues that


                                 38
pleading alternative theories does not warrant dismissal and

here, the Complaint provides two possible inferences:     Either

MSI did not disclose the Windstorm Sublimit revision because MSI

did not intend for it to change the scope of the sublimit

(mistake); or MSI knowingly mislead Aon and Pilkington about the

scope of the change (fraud).

     “As used in the doctrine of mutual mistake, mistake means

being in error in one’s belief as to what the contract states.”

Travelers, 322 F. Supp. 2d at 497 (quoting AMEX Assurance Co. v.

Caripides, 316 F.3d 154, 162 (2d Cir. 2003)).   In AMEX, the

Second Circuit ruled that, although the insured was mistaken in

his belief about the terms of the insurance policy, there was no

mutual mistake because “AMEX had drafted the policy and knew

what it provided.” 316 F.3d at 161.   The court ruled that

reformation was not permitted. Id. at 162.

     The Complaint does not plausibly allege mutual mistake.

First, Pilkington relies on a vague inference that MSI could

have been mistaken; the Complaint does not explain how MSI

revised the Windstorm Sublimit by mistake.

     Second, although the Complaint asserts that Pilkington and

Aon misunderstood the scope of coverage provided by the

Endorsement—and hence the coverage that was later included in

the 2016-2017 Policy—the Complaint consistently implies that MSI

was well-aware of the Endorsement’s terms.   Indeed, MSI is a


                               39
sophisticated insurance company, and the Complaint does not

allege facts which give rise to any inference that MSI was not

fully aware of every term in the proposed and final insurance

policies that it prepared and issued.   The Complaint asserts

that MSI drafted and circulated the relevant portion of the

Policy that Pilkington now alleges was a mistake: the June 2015

Excel file and the November and December 2015 proposed policy

changes, both of which included the new wording.   (Compl. ¶¶ 52-

54, 57-58, 62.)   Accepting these allegations as true and drawing

all reasonable inferences in Pilkington’s favor, the

overwhelming inference is that MSI intended to change the terms

of the Windstorm Sublimit to allow it to apply to a broader set

of windstorms.

     Third, “rescission is appropriate only ‘when the parties

have made a mutual mistake as to a fact or assumption which goes

to the heart of the agreement.’” Travelers, 322 F. Supp. 2d at

497 (quoting Beecher v. Able, 441 F. Supp. 426, 430 (S.D.N.Y.

1977)).   In Travelers, the plaintiff did not dispute that it had

agreed to an insurance policy involving a certain amount of

coverage, but it did dispute terms regarding the length of the

covered period.   The court dismissed the plaintiff’s reformation

claim based upon mutual mistake under AMEX and for the

additional reason that the disputed error was “merely a matter

of degree—the length of time to be covered—and does not go to


                                40
the heart of the agreement.” Id.         Pilkington’s dispute is

similarly a matter of degree—the type of windstorm subject to

the sublimit—and its assertion of mutual mistake fails for the

same reason.

                 2.    Fraudulently Induced Unilateral Mistake

       “To state a claim for fraud in the inducement, [plaintiff]

must allege: (i) a material misrepresentation of a presently

existing or past fact; (ii) an intent to deceive; (iii)

reasonable reliance on the misrepresentation by [plaintiff]; and

(iv) resulting damages.” Johnson v. Nextel Commc’ns, Inc., 660

F.3d 131, 143 (2d Cir. 2011).      Such claims are subject to Rule

9(b) which “requires that a plaintiff set forth the who, what,

when, where and how of the alleged fraud.” Minnie Rose, 169 F.

Supp. 3d at 511.      MSI argues that the Complaint fails to

properly allege that (1) MSI made a material misstatement; (2)

MSI had the requisite intent to deceive; (3) Pilkington

reasonably relied on a misstatement by MSI; and (4) MSI caused

Pilkington’s damages.

                        a.   “Upon information and belief”

       Pilkington did not directly communicate with MSI regarding

the Endorsement or the 2016-2017 Policy.         (Compl. ¶¶ 24, 44, 47-

48.)    Therefore, any misrepresentation that MSI provided to

Pilkington had to come through Aon.         Pilkington is thus

permitted to allege the substance of certain conversations


                                    41
between MSI and Aon “upon information and belief” because the

facts underlying the fraud—i.e., the alleged misstatements or

omissions that MSI provided to Aon, and which Aon then provided

to Pilkington—are particularly within Aon’s and MSI’s knowledge.

See Minnie Rose, 169 F. Supp. 3d at 517.    “However, even in

those circumstances, the plaintiff still bears the burden of

alleging the facts upon which her or his belief is founded.” Id.

(alterations and internal quotation marks omitted)

     As discussed above, Pilkington has not provided a factual

basis regarding the Complaint’s crucial allegations of fraud.

Accordingly, the Complaint’s reformation of contract claim

grounded upon fraudulently induced unilateral mistake fails for

the same reason as its misrepresentation claims against Aon.

                    b.    Material misrepresentations

     The Complaint alleges MSI misrepresented the scope of the

Endorsement (1) by affirmative misstatements in its June and

November 2015 emails to Aon (Compl. ¶¶ 53, 58-59); and (2) by

omissions in its January 2016 call with Aon and its failure to

correct Aon’s January and March 2016 emails that said

Pilkington’s consent was based on certain conditions which MSI

knew to be incorrect.    (Id. ¶¶ 65, 70, 88, 90-91.)    MSI argues

the Complaint does not sufficiently allege any actual

misrepresentations by MSI.

     June 2015 email:    The Complaint asserts that MSI’s June


                                 42
2015 email affirmatively misrepresented the scope of MSI’s

proposed changes because it failed to describe or otherwise flag

MSI’s proposed revisions in the body of the email and it assured

Aon that the changes “will not affect too much on client.”      (Id.

¶¶ 53, 91.)    Pilkington concedes, however, that the email also

included the Excel file attachment that clearly reflected MSI’s

proposed change to the Windstorm Sublimit’s wording.      (Id. ¶

54.)    When the email and attachment are read together, the

alleged facts—standing alone—do not plausibly support a material

misrepresentation by MSI.

       November 2015 email:   MSI’s November 2015 email allegedly

included an affirmative misrepresentation because the attached

proposed revised policy declarations changed the wording of the

Windstorm Sublimit, but the changes were not marked in any way

to indicate that it had been revised.     (Id. ¶ 58.)   Further, the

email included an Excel file attachment “described as ‘the

comparison of major items,’” which, “upon information and

belief,” did not indicate that any change was proposed with

respect to the Windstorm Sublimit.     (Id. ¶ 59.)   As discussed

above, Pilkington does not allege facts upon which its belief is

founded.    Accordingly, Pilkington has not plausibly alleged that

the November 2015 email included a material misrepresentation.

       January 2016 call:   MSI allegedly misrepresented by

omission the scope of the revisions to the Windstorm Sublimit by


                                  43
failing to correct Aon’s expressed, and mistaken, understanding.

(Id. ¶ 69.)   This allegation fails, however, because all of

Pilkington’s assertions rely on facts insufficiently alleged

“upon information and belief.”

     January and March 2016 emails:    Finally, MSI allegedly

misrepresented by omission the terms of the Endorsement by

failing to respond to Aon’s email that Pilkington agreed to it

“based on the property limit presentation” MSI provided “and the

assurance no other terms and conditions other than valuation

were included in the [E]ndorsement.”    (Id. ¶ 65.)   Setting aside

the above allegation insufficiently pleaded “upon information

and belief,” MSI’s silence, combined with allegations elsewhere

in the Complaint that Aon discussed the Windstorm Sublimit with

MSI after Aon realized that the Endorsement changed the

Windstorm Sublimit, could support an allegation that MSI’s

silence was a material misrepresentation.    But, as discussed

above, these additional facts are not sufficiently pleaded.

Therefore, Pilkington is left with the allegation that MSI

agreed (by omission) that the Endorsement only changed

valuation, and the other allegations that MSI authored and

proposed the Endorsement, MSI knew about the $15 million

Windstorm Sublimit, and MSI failed to adequately inform Aon or

Pilkington regarding the Endorsement’s changes to the Windstorm

Sublimit.   (Id. ¶¶ 52, 57, 89-90.)   These facts may be


                                 44
sufficient to allege a material misrepresentation by MSI.      But,

as discussed below, Pilkington’s fraud claim nevertheless fails

because these facts do not also plausibly allege scienter.

                     c.   Intent to deceive

     The scienter element of fraud requires a plaintiff to

“allege facts that give rise to a strong inference of fraudulent

intent.” Nakahata v. New York-Presbyterian Healthcare Sys. Inc.,

723 F.3d 192, 198 (2d Cir. 2013).     “A strong inference of

fraudulent intent may be established either (a) by alleging

facts to show that defendants had both motive and opportunity to

commit fraud, or (b) by alleging facts that constitute strong

circumstantial evidence of conscious misbehavior or

recklessness.” Landesbank Baden-Wurttemberg v. Goldman, Sachs &

Co., 478 F. App’x 679, 681-82 (2d Cir. 2012) (internal quotation

marks omitted).

     The Complaint fails to satisfy either method of alleging

scienter.   With respect to the “motive and opportunity” theory,

setting aside the Complaint’s insufficiently pleaded

allegations, Pilkington fails to plead facts showing MSI had the

opportunity to commit fraud where MSI first provided a redline

that clearly showed the proposed change and later provided two

documents with the Revised Windstorm Sublimit wording to

Pilkington’s sophisticated insurance broker, Aon.     Even though

MSI failed to correct Aon’s “assurance” regarding the terms and


                                 45
conditions of the Endorsement, this was in a setting where MSI

had already circulated earlier versions with the Revised

Windstorm Sublimit, and the Endorsement was made available for

review by Pilkington and Aon.   These facts do not show

opportunity to commit fraud. See Travelers, 322 F. Supp. 2d at

503 (citing John Hancock Mutual Life Ins. v. Carolina Power &

Light Co., 717 F.2d 664, 671 (2d Cir. 1983) (finding “no

evidence of deception, fraud, or inequitable conduct” where the

agreement was available for review by the plaintiff, holding

that it “should have been aware of the provisions . . . after a

thorough reading of the contract”)).     The Complaint does not

establish circumstantial evidence of conscious misbehavior or

recklessness for the same reason.     Accordingly, without the

facts alleged “upon information and belief,” the Complaint fails

to plead scienter.

                     d.   Reasonable reliance

     MSI argues that Pilkington cannot claim reasonable reliance

because (1) it could have discovered the Windstorm Sublimit’s

revised wording with due diligence; (2) MSI’s misrepresentations

were made to Aon, and thus, Pilkington relied on Aon, not MSI;

and (3) any reliance on statements by MSI was not reasonable

because Aon is a sophisticated party to which MSI provided

sufficient information.   At this procedural stage, under the

plain statement rule of Rule 8(a), the Complaint sufficiently


                                 46
alleges reasonable reliance.   Drawing all reasonable inferences

in favor of Pilkington, the Complaint plausibly asserts that MSI

made a deceptive statement to Aon, Aon conveyed the deceptive

statement to Pilkington, and Pilkington relied detrimentally on

the deceptive statement that was conveyed to it via Aon acting

as a conduit.   This plausibly alleges reasonable reliance by

Pilkington that is sufficient to survive MSI’s motion to

dismiss. See Pasternack v. Lab. Corp. of Am. Holdings, 59 N.E.3d

485, 228 (N.Y. 2016) (“[I]ndirect communication can establish a

fraud claim, so long as the statement was made with the intent

that it be communicated to the plaintiff and that the plaintiff

rely on it.”); Amusement Indus., Inc. v. Stern, No. 07-cv-11586

(LAK), 2016 WL 6820744, at *3 (S.D.N.Y. Nov. 10, 2016), aff’d,

721 F. App’x 9 (2d Cir. 2018) (same).

                     e.   Causation

     MSI argues that its alleged misrepresentations are not the

direct and proximate cause of Pilkington’s damages because (1)

the misrepresentations relate to the Endorsement, not the 2016-

2017 Policy upon which MSI denied Pilkington’s claim; and (2)

Aon is the proximate cause of Pilkington’s loss because (a) MSI

provided information to Aon which Aon did not share with

Pilkington and (b) Aon was responsible for incorporating the

terms of the Revised Windstorm Sublimit into the 2016-2017

Policy proposal.   Pilkington argues that New York courts have


                                 47
long recognized that endorsements inserted into predecessor

insurance policies provide grounds for reforming renewal

policies, and New York’s Insurance Law requires insurers to give

clear notice to a policyholder when proposing a renewal policy

on terms different than the preceding policy. 3 See N.Y. Ins. Law

§ 3426(e)(l)(C).

     A fraudulent inducement claim requires “a showing of

proximate causation, such that the injury is the natural and

probable consequence of the defrauder’s misrepresentation or . .

. the defrauder ought reasonably to have foreseen that the

injury was a probable consequence of his fraud.” Bank of Am.

Corp. v. Lemgruber, 385 F. Supp. 2d 200, 218 (S.D.N.Y. 2005)

(quoting Suez Equity Investors, L.P. v. Toronto-Dominion Bank,

250 F.3d 87, 105 (2d Cir. 2001)) (internal quotation marks

omitted).

     The parties dispute whether a presumption of continuity

exists between insurance policies such that MSI’s conduct with

respect to the Endorsement directly and proximately caused

Pilkington’s damages under the following year’s policy; or

whether such insurance contracts are highly negotiated

agreements tailored to the coverage needs of sophisticated


3
  Pilkington acknowledges, however, that the statute is not applicable
in this case because it only requires an insurer to alert the
policyholder to a material change at the time of renewal. (Opp. at
14-15 (ECF No. 36).)


                                  48
buyers and sellers such that causation fails.     Pilkington

alleges the former, and when the allegations in the Complaint

are accepted as true and all reasonable inferences are drawn in

its favor, the Complaint plausibly alleges causation:     But for a

hidden revision to the Windstorm Sublimit, inserted into the

Policy by means of the Endorsement, the terms of the Original

Windstorm Sublimit would have been incorporated into the 2016-

2017 Policy, and Pilkington would have been fully indemnified

for the loss caused by the Tornado.     (Compl. ¶¶ 39-49, 51, 88,

93.)    This is sufficient, at this stage, to plausibly allege

that MSI’s misrepresentations regarding the Revised Windstorm

Sublimit were the direct and proximate cause of Pilkington’s

damages because the Complaint also specifically alleges

continuity between successive insurance policies with respect to

the terms of the Windstorm Sublimit.     (Id.
                                          ---
                                              ¶ 39 (alleging the

same Windstorm Sublimit was used in each of Pilkington’s 2010-

2011 through 2015-2016 Policies).)

            B.   Implied Covenant of Good Faith and Fair Dealing

       The Complaint alleges MSI breached the implied covenant of

good faith and fair dealing by misrepresenting the Endorsement’s

proposed changes, which induced Pilkington to assent to the

Revised Windstorm Sublimit and wrongly deprived it of the full

benefit of the 2015-2016 and 2016-2017 Policies.     MSI argues the

implied covenant does not apply to negotiations between parties


                                  49
and the elements of causation are not met.

     “In New York, all contracts imply a covenant of good faith

and fair dealing in the course of performance.” 511 West 232nd

Owners Corp. v. Jennifer Realty Co., 773 N.E.2d 496, 500 (N.Y.

2002); 19 Recordings Ltd. v. Sony Music Entm’t, 97 F. Supp. 3d

433, 438 (S.D.N.Y. 2015).   This implied covenant “embraces a

pledge that neither party shall do anything which will have the

effect of destroying or injuring the right of the other party to

receive the fruits of the contract.” Dalton v. Educ. Testing

Serv., 663 N.E.2d 289, 291 (N.Y. 1995) (internal quotation marks

omitted).   It “encompass[es] any promises which a reasonable

person in the position of the promisee would be justified in

understanding were included.” 511 West, 773 N.E.2d at 500-01

(internal quotation marks omitted).

     “The implied covenant ‘does no more’ than this, however;

‘it works only to ensure that a party with whom discretion is

vested does not act arbitrarily or irrationally.’” 19

Recordings, 97 F. Supp. 3d at 438 (quoting Dalton, 663 N.E.2d at

296).   “For this to occur, a party’s action must directly

violate an obligation that may be presumed to have been intended

by the parties.” Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d

400, 407-08 (2d Cir. 2006) (internal quotation marks omitted).

“[S]o long as the promisee is allowed to reap the benefits of

the contract, the implied covenant of good faith does not


                                50
require the promisor to take actions contrary to his own

economic interest.” Travelers, 322 F. Supp. 2d at 494 (internal

quotation marks omitted).     The implied covenant “is limited to

performance under a contract and does not encompass future

dealings or negotiations between the parties.” Id. (internal

quotation marks omitted).

                1.   Breach

     MSI argues that all of the conduct underlying Pilkington’s

implied covenant claim took place during negotiations related to

the Endorsement, and thus, the Complaint does not sufficiently

allege a breach relating to MSI’s performance under the Policy.

The Court disagrees.   First, the relevant allegations relate to

performance, not simply negotiations, because if MSI had

unilaterally applied the scope of coverage afforded by the

Revised Windstorm Sublimit to the 2015-2016 Policy, Pilkington

would have had a valid claim for breach of contract.

     Second, the Complaint plausibly alleges that reducing the

scope of coverage MSI was obligated to provide to Pilkington

under 2015-2016 Policy injured Pilkington’s right to receive one

of the contract’s fundamental promises.     The insurance policy

between Pilkington and MSI required certain performance from

each.   Distilled to its core, the Policy required Pilkington to

pay a contractually agreed premium to MSI every year and

required MSI to promise to indemnify Pilkington for certain


                                  51
losses which Pilkington may or may not incur during the life of

the Policy.    Here, the Complaint alleges that Pilkington and MSI

operated under such an agreement, and while the agreement was

active, MSI implemented a change to the active agreement that

significantly reduced the types of losses MSI was obligated to

indemnify.    The Complaint further alleges that MSI

misrepresented the terms of the changes to induce Pilkington’s

assent.   When Pilkington incurred a loss, which would have been

covered under the original, unchanged agreement, MSI refused to

fulfill its original promise to Pilkington.

     Finally, similar cases in this district do not hold that an

implied covenant claim is improper in circumstances such as this

case.   For example, in Travelers, the court dismissed the

plaintiff’s implied covenant claim because—unlike here—it was

duplicative of the plaintiff’s breach of contract claim.     322 F.

Supp. 2d at 494.    The court further ruled that the implied

covenant claim would have failed on the merits, however, because

the defendant’s actions “could not ‘have the effect of

destroying or injuring’ [the plaintiff’s] rights under the . . .

agreement.” Id.    Similar to the facts in this case, the

plaintiff in Travelers alleged that an attempt by the defendant

to enlarge the scope of insurance coverage constituted a breach

of the implied covenant, which the court rejected because the

plaintiff could not be bound by the policy without an


                                 52
opportunity to review and accept it. See id.      Unlike this case,

however, Travelers did not involve claims that the defendant

misrepresented the terms of the changes it proposed to an active

insurance policy and used this false premise to implement it.

And, also unlike the facts here, in Travelers, the allegedly

wrongful proposed changes were not provided by the insurer to

its policyholder; it was a proposal by the policyholder to an

entirely different insurer. 4

     By contrast, in Chase Manhattan Bank, N.A. v. Keystone

Distributors Inc., Plaintiff Chase Bank alleged that Defendant

KDI breached the implied covenant by making repeated

misrepresentations to Chase’s officers and systematically

manipulating the sale of certain funds to keep income that KDI

would have been obligated to pay to Chase. 873 F. Supp. 808, 815

(S.D.N.Y. 1994).   The court denied KDI’s motion for summary

judgment on Chase’s implied covenant claim holding, “if Chase

can prove that KDI manipulated cash flows and fund sales and

misrepresented the machinations to Chase, a trier of fact could



4
  Travelers involved an implied covenant claim brought by Plaintiff
Travelers Indemnity Company against one of its policyholders. 322 F.
Supp. 2d at 486. Travelers alleged that the policyholder had
attempted to revise the terms of an insurance contract the
policyholder had with a different insurance company, which would have
impacted the insurance coverage Travelers was obligated to provide.
See id. at 487-88. The court explained that Travelers would have been
able to review any revised terms to the related policy and could have
canceled or modified its own policy with the policyholder in response.
See id. at 495-96.


                                  53
conclude that KDI breached it[s] duty to act in good faith even

though there was no technical breach of the Contract.” Id. at

816.

                 2.   Causation

       “It is well settled that in breach of contract actions the

nonbreaching party may recover general damages which are the

natural and probable consequence of the breach.” Bi-Econ. Mkt.,

Inc. v. Harleysville Ins. Co. of New York, 886 N.E.2d 127, 130

(N.Y. 2008) (internal quotation marks omitted).    “The party

breaching the contract is liable for those risks foreseen or

which should have been foreseen at the time the contract was

made.    The breaching party need not have foreseen the breach

itself, however, or the particular way the loss came about.      It

is only necessary that loss from a breach is foreseeable and

probable.” Ashland Mgmt. Inc. v. Janien, 624 N.E.2d 1007, 1010

(N.Y. 1993).

       As discussed above, the Complaint plausibly alleges that

MSI’s conduct with respect to the Endorsement directly and

proximately caused Pilkington’s damages under the 2016-2017

Policy.    Accordingly, Pilkington’s damages were a natural,

probable, and foreseeable result of MSI’s revisions to the

Windstorm Sublimit.    Pilkington’s breach of the implied covenant

of good faith and fair dealing claim survives.




                                  54
          C.   Breach of Contract

     “An action may be brought for a reformation of a contract,

and for a recovery at the same time upon the contract when

reformed.” Maher v. Hibernia Ins. Co., 67 N.Y. 283, 292 (1876).

Pilkington argues that if the Policy is deemed reformed, MSI

will have breached its contractual obligations by failing to

fully indemnify the loss caused by the Tornado.   MSI argues that

this claim must be dismissed where Pilkington’s reformation

claim is dismissed because MSI has fully honored the 2016-2017

Policy as it is currently drafted.   As discussed above,

Pilkington’s reformation of contract claim fails to meet the

requirements of Rule 9(b).   Accordingly, Pilkington’s breach of

contract claim is also dismissed because the Complaint does not

plausibly allege that MSI breached the 2016-2017 Policy as it is

currently drafted.

          D.   Declaratory Relief

     Pilkington requests a declaration pursuant to 28 U.S.C. §§

2201 and 2202, and Federal Rule of Civil Procedure 57 that the

Tornado is covered under the Policy and MSI is obligated to

indemnify the full amount of Pilkington’s loss.   MSI argues that

this claim must be dismissed because it has fully complied with

its obligations under the 2016-2017 Policy.

     The declaratory judgment is a remedy the availability of
     which is committed to the discretion of the district
     court. It need not be granted unless (1) the judgment


                                55
     will serve a useful purpose in clarifying and settling
     the legal relations in issue, or (2) it will terminate
     and afford relief from the uncertainty, insecurity, and
     controversy giving rise to the proceeding.

Bristol-Myers Squibb Co. v. SR Int’l Bus. Ins. Co., 354 F. Supp.

2d 499, 506 (S.D.N.Y. 2005) (citation and internal quotation

marks omitted).     As discussed above, Pilkington’s breach of the

implied covenant of good faith and fair dealing claim survives.

Accordingly, Pilkington’s declaratory judgment claim also

survives because an actual case or controversy exists between

Pilkington and Aon such that declaratory judgment may serve a

useful purpose. See id.; Morris v. Progressive Cas. Ins. Co.,

Inc., 662 F. Supp. 1489, 1491 (S.D.N.Y. 1987) (“Disputes over

coverage afforded by an insurance policy present an actual case

or controversy, so that declaratory judgment is appropriate.”).

     V.    Leave to Amend

     Pilkington requests leave to amend the Complaint to satisfy

Rule 9(b).     (Opp. at 19 n.10 (ECF No. 39).)    “[P]laintiffs must

be allowed an opportunity to amend to remedy deficiencies under

Rule 9(b).” Luce v. Edeistein, 802 F.2d 49, 56-57 (2d Cir.

1986).     Accordingly, Pilkington’s request is GRANTED.

     VI.    Conclusion

     For the above-stated reasons, Aon’s motion to dismiss the

Complaint’s breach of contract, negligence, and breach of

fiduciary duty claims is DENIED.       Aon’s motion to dismiss the




                                  56
Complaint's intentional misrepresentation and negligent

misrepresentation claims is GRANTED.            MSI's motion to dismiss

the Complaint's declaratory relief and breach of the implied

duty of good faith and fair dealing claims is DENIED.              MSI's

motion to dismiss the Complaint's reformation of contract and

breach of contract claims is GRANTED.

     It is FURTHER ORDERED that this Court's January 29, 2019

order (ECF No. 53) imposing a stay on discovery is amended to

permit discovery of documents and answers to interrogatories.
           ~v~)
The stay o~~discovery is still in effect until any motions

relating to a proposed First Amended Complaint are resolved.

     It is FURTHER ORDERED that Pilkington is to replead its

fraud-based claims with the particularity required under Federal

Rule of Civil Procedure 9(b), and to do so by December 2, 2019.

     The   Clerk   of   Court   is   directed    to   terminate   the   motions

docketed at ECF Nos. 23 and 34.


SO ORDERED.

Dated:     New York, New York
           October 30, 2019

                                                      John F.
                                           United                        Judge




                                      57
